DISMISS and Opinion Filed May 6, 2020




                                   S   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-01450-CV

                     GREGORY L. GARDNER, Appellant
                                 V.
                       GSA RENTALS, LLC, Appellee

                On Appeal from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-05618-D

                        MEMORANDUM OPINION
                 Before Justices Bridges, Pedersen, III, and Evans
                            Opinion by Justice Bridges
      Appellant’s brief in this case is overdue. After appellant failed to respond to

our inquiry regarding the reporter’s record, we ordered the appeal submitted without

a reporter’s record and appellant’s brief to be filed by March 13, 2020. By postcards

dated March 19, 2020 and April 10, 2020, we notified appellant the time for filing

appellant’s brief had expired. We directed appellant to file a brief and an extension

motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice.
To date, appellant has not filed a brief, filed an extension motion, or otherwise

corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),

(c).



                                           /David L. Bridges/
                                           DAVID L. BRIDGES
                                           JUSTICE


191450F.P05




                                        –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

GREGORY L. GARDNER,                          On Appeal from the County Court at
Appellant                                    Law No. 4, Dallas County, Texas
                                             Trial Court Cause No. CC-19-05618-
No. 05-19-01450-CV          V.               D.
                                             Opinion delivered by Justice Bridges.
GSA RENTALS, LLC, Appellee                   Justices Pedersen, III and Evans
                                             participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

       It is ORDERED that appellee GSA RENTALS, LLC recover its costs of
this appeal from appellant GREGORY L. GARDNER.


Judgment entered May 6, 2020




                                       –3–